Citation Nr: 1635233	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-11 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Peter Crisafi, Attorney


ATTORNEY FOR THE BOARD

A. Lech, Associate Attorney


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

This case was last before the Board in September 2015, when the claim for an acquired psychiatric disability was remanded for a VA examination.

Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects that the Veteran has claimed mental disorders other than PTSD, including anxiety and depression.  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claims on appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding that the Veteran has a diagnosis of PTSD which conforms with DSM-V.
 
2.  A chronic psychiatric disorder, to include PTSD, anxiety, or depression, was not shown in service or for many years thereafter; and, the preponderance of evidence fails to establish that the Veteran has any diagnosed acquired psychiatric disorder that is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disability, to include PTSD, anxiety, or depression, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters in July 2009 and August 2014 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board recognizes that the Veteran himself was not interviewed during the said examinations.  Rather, the Veteran's spouse and daughter were interviewed, and the Veteran's records were reviewed.  This was necessary due to the Veteran's severe cognitive decline, namely Alzheimer's-type dementia, which renders him unable to communicate.

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's service personnel records (SPRs), service treatment records (STRs), private treatment records, and VA treatment records.  

The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I. Applicable Law

The Veteran claims service connection for an acquired psychiatric disability related to his active military service.  He specifically asserts that he has PTSD stemming from serving for 12 months in the Republic of Vietnam, in Long Binh, as a rough terrain fork lift operator.  The Veteran has also asserted that he experienced anxiety and depression as a result of his active service.   

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
Regarding direct service connection, where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  In these latter circumstances, a showing of continuity of symptomatology since service is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).

The chronic diseases, per se, listed in § 3.309(a) include psychoses, though not also neuroses, and will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within the first year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

In general, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-V); (2) a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128 (1997).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
II. Analysis

As an initial matter, the Board acknowledges the Veteran's honorable service to our country and is sympathetic to the fact that he has medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Veteran's service treatment records (STRs) are silent for the diagnosis or treatment of a psychiatric disability, or any psychiatric symptoms or complaints. The Veteran's service personnel records (SPRs) do not show any combat decorations.

The Veteran's VA treatment records from to July 2009 to October 2015 show that the Veteran's treating physicians have diagnosed him with severe frontal lobe dementia and Alzheimer's lobe dementia.  The records show that the Veteran's treating physicians noted that he exhibited some PTSD symptoms.  See January 2010 treatment notes.  The records show that the Veteran's cognitive functions declined in 2006, and he was not evaluated for PTSD, anxiety, or depression after that date, as evaluation appeared impossible. 

Private treatment records from the Veteran's general practitioner show an impression of PTSD in February 2005.  A March 2011 note from the Veteran's general practitioner related that the February 2005 treatment noted reported that the Veteran "had PTSD and anxiety."  The same note related that psychological testing could not be performed and the doctor was diagnosed as "severe Alzheimer's disease."  The physician reported that the Veteran was well until 2005, when he declined cognitively.  The physician wrote that it was "unfair" to the Veteran to "deny" the traumatic events that occurred in his life, namely Vietnam and WTC (the Veteran worked as an elevator repairman at the World Trade Center for a number of years, but the timeframe of that employment is unclear from the record).  The doctor opined that the Veteran suffered psychologically more than testing at this point in time could ascertain. 

A December 2015 note from the same physician related that the Veteran was being treated for progressive dementia and seizure disorder, and has recently developed Parkinson's-like symptoms.

The Veteran underwent a PTSD VA examination for in October 2010.  The examiner noted that the Veteran experienced profound dementia and was "unable to provide any information about his own functioning."  The Veteran's spouse and daughter attended the examination and "offered their diagnostic insights."  The Veteran's family related that he worked as an elevator repairman for 34 years, did not miss any work due to psychiatric symptoms, and retired in 2004, shortly before being diagnosed with dementia.  The examiner opined that the Veteran's retirement was most likely due to dementia, and not PTSD symptoms. 

The Veteran's family reported that, after 2005, the Veteran became increasingly paranoid, fearful, and started acting inappropriately.  The Veteran's daughter asserted that the Veteran's symptoms were the result of PTSD, his service in Vietnam, and exposure to heavy metals.  The examiner opined that, based on the medical records, those symptoms were likely the result of dementia.  The examiner added that due to the severity of the Veteran's dementia and the absence of reliable pre-2005 records describing the Veteran's social functioning, it was "impossible to determine if his social functioning was impaired by symptoms of any other psychiatric disorder" prior to the onset of dementia.       

Upon examination, the examiner related that the Veteran was not oriented; did not know his family; displayed inappropriate but non-violent behavior (sitting on a table rather than a chair); had incomprehensible speech; had neutral mood and blunted affect; he was unable to manage dressing and feeding himself, or managing his finances; was not suicidal or homicidal; his family reported a history of visual hallucinations; his sleep patterns were disturbed; judgment and insight were absent; and long and short term recall, as well as well as attention and concentration were impaired.  The examiner opined that the Veteran did not display any symptoms consistent with any other psychiatric disorders.       

The examiner noted that the Veteran did not offer any stressor events, but that his family submitted an "uncorroborated handwritten notebook," which described both events which the Veteran could have experienced in-country and some events which were commonly known discredited stories.  According to the Veteran's spouse, the notebook was written at some point after the Veteran retired, that time frame being post-2004, decades after the Veteran separated from active service.

In sum, the examiner opined that the Veteran did not display any symptoms of any psychiatric disorders, and did not meet the diagnostic criteria for any psychiatric disorders, including PTSD.  The examiner related that the symptoms described by the Veteran's family were likely the result of dementia.  The examiner also asserted that there was no indication in the record that the Veteran displayed symptoms of PTSD, or any other psychiatric disorders, prior to the onset of his dementia.
  
The Veteran's physical therapist submitted a statement in October 2015 relating that the Veteran displayed "classic Parkinson's" symptoms.  The physical therapist also opined that the Veteran "appear[ed] to suffer from post-traumatic stress disorder as well." 

In February 2016, a VA examiner reviewed the Veteran's claims file.  Based on the review of the record, the examiner opined that the Veteran did not qualify for a diagnosis of PTSD because it was unclear that he met the DSM-V diagnostic criteria.  The examiner related that the Veteran worked for 34 years as an elevator repairman, rarely missed worked, and did not experience significant occupational or social impairment.  The examiner reviewed the statements made by the Veteran's daughter, in which she recalled that the Veteran was angry, withdrawn, and short-tempered when she was growing up.  As to those statements, the examiner related that this did not mean that the Veteran "qualified for a PTSD diagnosis, only that he had some PTSD symptoms."  The examiner also stated that some of the Veteran's reported symptoms (impulsive and aggressive behaviors) are often caused by dementia, and that the neurological testing performed in 2006 was performed after the Veteran's cognitive decline.  The examiner opined that the Veteran's asserted PTSD and major neurocognitive disorder due to Alzheimer's disease were not due to his active service. 

The Veteran's spouse, daughter, and friends submitted statements on his behalf, in which they reported that they believed that the Veteran experienced PTSD, which was directly related to his active service.  The evidence of record also contains several pages of recollections from Vietnam, which the Veteran, according to his wife, wrote at some point after he retired in 2004. 

Social Security Administration records show that the Veteran has been considered disabled since January 2005, with the primary medical condition listed as organic mental disorder, and the secondary medical condition as speech and language delay.

In sum, the evidence of record does not show a diagnosis of PTSD, depression, anxiety, or any other psychiatric disorder.  The several treatment records that do make note of PTSD symptoms do not mention a diagnosis of PTSD per DSM-V, as required.  In fact, PTSD was "rule[d]-out" by the treating physician (see October 21, 2009 psychology treatment note - the Veteran and his family saw psychologists to adjust to the Veteran's cognitive decline).  The Veteran has only been diagnosed with dementia, not otherwise specified (NOS).   

Further, the VA examinations did not diagnose the Veteran with PTSD, anxiety, or depression, or relate his dementia to his active service.  PTSD was not diagnosed in the VA examination because the results of objective testing did not conform to DSM-V guidelines for the diagnosis of PTSD (or any other psychiatric disorder).    The totality of evidence simply fails to support a diagnosis of PTSD. 

The most competent and credible medical evidence of record fails to establish a diagnosis of PTSD according to VA regulation, 38 C.F.R. § 4.125(a), which in turn references the DSM-V.  Thus, the Board finds that the most probative evidence that specifically addresses the question of whether a present disability related to conceded in-service stressors exists weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

In addition, there is no evidence that the Veteran had a PTSD disability that resolved during the pendency of the appeal.  Rather, on review, the Board finds that the totality of the evidence does not show that the Veteran has, nor has he had during the appeal period, any current residuals of PTSD.  The Board recognizes that evidence of record also includes statements from the Veteran and his family and friends asserting a present PTSD disability, continuity of PTSD symptomatology since service, and a causal connection between his claimed PTSD and events in service. However, these statements are not sufficient to provide a diagnosis of PTSD or other psychiatric conditions, and the 2010 and 2016 VA examiners considered the lay statements regarding his behavior in rendering their conclusions, which failed to find a diagnosis of PTSD, anxiety or depression.  The Board is sympathetic to the situation and the family and friends of the Veteran, but unfortunately, in the instant case, the question of the diagnosis or cause of a psychiatric condition is not something that can be determined by mere observation.  Nor is this question simple.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the lay statements are not competent evidence as to the Veteran's psychiatric diagnosis or its cause.  

As the Board has determined there is no probative medical evidence establishing a current diagnosis of PTSD, a discussion as to whether there exists a medical nexus between active service and such a disability is not necessary.  Consequently, the Board finds that entitlement to service connection for PTSD is not warranted.

As to the claims of anxiety or depression, the Veteran does have any such diagnosed disorder.  As the Board has determined there is no probative medical evidence establishing a current diagnosis of any other psychiatric disorder, a discussion as to whether there exists a medical nexus between active service and such a disability is not necessary.  Consequently, the Board finds that entitlement to service connection for anxiety and depression is not warranted.

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  However, for the foregoing reasons, the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety and depression, must be denied.  The criteria for entitlement to service connection for the claimed disability have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, anxiety and depression, is denied.






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


